Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to communication filed on 10/13/2020.  Claims 1-20 were previously rejected.  Claims 1 and 10-19 have been amended.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 101
The rejection of claims 10-18 have been removed in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Error et al. (US Pub 20060274761), and further in view of Freeman et al. (US Patent 6922724).
1.   With respect to independent claim 1, Error teaches a method for providing load balancing for remote application sessions to be executed on one or more of a plurality of servers (see Error ¶0036 load balancing a request), comprising:

broadcasting a message to the message bus to request an available session for executing the remote application (see Error ¶0036 broadcasting request to all available back end servers);
receiving one or more responses to the broadcasted message from one or more responding servers of the one or more of the plurality of servers that indicate that the corresponding one or more responding servers are presently available to execute the remote application (see Error ¶0036 every available back end server responds with its load and availability to the front end server);
computing one or more scores for each of the one or more responding servers based on statistical information received over the message bus (see Error ¶0036 load and availability is based on slices being processed, processing power/speed, connection speed, communication speed, etc); and
based on the computed one or more scores, choosing one of the one or more responding servers to service the request (see Error ¶0036 front end server choosing the lowest load and best available back end server).
Although Error teaches a load balancing algorithm (see Error ¶0036), which implies that there is more than one service node that can handle a request, it explicitly does not teach one or more of the plurality of servers in communication with another of the plurality of servers via a network.

Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the load balancing system taught by Error with the managing server load across multiple server farms taught by Freeman in order to mitigate service sessions to other servers in the server farm when one server’s memory is overwhelmed with the number of service requests.

2.  For claim 2, Error/Freeman teaches the method of claim 1, wherein the message bus is a JMS compliant message bus, the session related request is for a connection, and the plurality of servers comprise Terminal Servers (see Freeman col.49 lines 24-33).

3. For claim 3, Error/Freeman teaches the method of claim 1, wherein computing the one or more scores comprises computing the one or more scores based on a number of sessions serviced by the one or more responding servers (see Freeman col.55 lines 32-38 ‘setting session load thresholds').



5. For claim 5, Error/Freeman teaches the method of claim 1, wherein computing the one or more scores comprises computing the one or more scores based on an average processor utilization for the one or more responding servers (see Freeman col.38 lines 35-59 and col.39 lines 40-67 ‘load management system queries CPU utilization and memory utilization to determine server load balancing').  

56. For claim 6, please see the rejection of claim 3-5.  

7. For claim 7, Error/Freeman teaches the method of claim 1, wherein the plurality of servers comprise at least one of a streaming data service, a hosted virtual operating environment, or a terminal service (see Error ¶0020-0021).

8.  For claim 8, Error/Freeman teaches the method of claim 1, the method further comprising, prior to the choosing: storing an identifier of each of the one or more responding servers into a data structure (see Error ¶0030, ¶0039).

10. With respect to independent claim 10 please see the rejection of claim 1.  

12. For claim 12, see the rejection of claim 3.  
13. For claim 13, see the rejection of claim 4.  
2514. For claim 14, see the rejection of claim 5.  
15. For claim 15, please see the rejection of claims 3-5.  
16. For claim 16, see the rejection of claim 7.  
17. For claim 17, see the rejection of claim 8.
19. With respect to independent claim 19, please see the rejection of claim 1.  
20. For claim 20, see the rejection of claim 2.

Claims 9 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Error/Freeman and further in view of Oka (US Pub 20040205759).
9. For claim 9, Error/Freeman teaches all the limitations of claim 8. Kilian is silent to teach the method of claim 8, the method further comprising, prior to the choosing: sorting the identifiers of the one or more responding servers according to the statistical information received over the message bus, wherein the sorting 25comprises sorting the data structure based on the computed one or more scores to generate a sorted data structure.  
	Oka teaches a distributed computing system where metric information management item 21 (see fig.3) collects metric information of all other computers to be assigned tasks (see ¶0053-0055).  Furthermore in ¶0053 the metric information is sorted into task conditions and an index list is created according to the task conditions.  Thus a sorted data structure based on statistical information.  ¶0055 further discloses 
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the load balancing system taught by Error/Freeman with the collection, filtering, and assorting of metric information for computers in distributed computing system taught by Oka in order to organize and assign certain task to certain computers/servers based on specific criteria to realize maximum efficiency in a networking system.
10
1518. For claim 18, see the rejection of claim 9.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/M.A/
January 16, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456